Exhibit 10.1

 

LOGO [g665124ex10_1.jpg]

EFI 2014 Section 16 Officer—Executive Performance Bonus Program

We are pleased to offer you participation in the EFI 2014 Executive Performance
Bonus Program (the “Program”) on the terms set forth below.

Each participant (the “Participant”) in the Program will, provided that the
Participant remains employed by EFI through the date of grant of such awards, be
granted an award of restricted stock units that is subject to vesting
requirements based on the performance of Electronics For Imaging, Inc. (“EFI” or
the “Company”) for 2014 and the Participant’s continued employment as set forth
below. In addition, each Participant has an opportunity to earn a cash
accelerator bonus based upon the performance of the Company for 2014 and the
Participant’s continued employment as set forth below.

Performance Equity Bonus Terms

 

  •   Per the approval by the Company’s Compensation Committee (the
“Compensation Committee”) and subject to your continued employment with the
Company through the date of grant, you will be granted two performance-based
restricted stock unit (“RSU”) awards with respect to the Program. The first RSU
award will be eligible to vest based on the Company’s non-GAAP operating income
for 2014 and your continued employment as set forth below (“Operating Income
RSUs”). The second RSU award will be eligible to vest based on the Company’s
revenue for 2014 and your continued employment as set forth below (“Revenue
RSUs”). In addition, no portion of the Revenue RSUs will vest if the RSU
threshold operating income goal (identified in the table below) is not achieved
for 2014.

 

  •   The total number of RSUs that you will be granted will equal your “Equity
Bonus Eligibility” amount (expressed in U.S. Dollars) set forth below, divided
by the closing price of EFI’s common stock on January 17, 2014. Fifty percent
(50%) of your total RSUs will be Operating Income RSUs and fifty percent
(50%) of your total RSUs will be Revenue RSUs, in each case rounded down to the
nearest whole share.

 

  •   The RSUs will be granted under and will be subject to the terms and
conditions of EFI’s 2009 Equity Incentive Award Plan, as amended (the “2009
Equity Plan”) and the Restricted Stock Unit Award Notice and Restricted Stock
Unit Award Agreement used by EFI to evidence RSU awards granted under the 2009
Equity Plan, except as otherwise expressly set forth herein. Each RSU Award will
have a grant date that is the grant date that the Compensation Committee
approves such award (the “Grant Date”). The RSU awards are also subject to the
individual and other share limits of the 2009 Plan.

 

  •   The Compensation Committee will meet during the first quarter of 2015 to
determine whether (and the extent to which) the performance conditions
applicable to the RSUs were achieved for 2014 (the date on which the
Compensation Committee makes such determination is referred to as the
“Determination Date”). Subject to your continued employment by the Company
through the applicable Vesting Date, if the Compensation Committee determines
that the applicable performance condition related to the RSUs was achieved for
2014, the related RSUs will vest (the “Vesting Date”) on the later of (1) the
first anniversary of the Grant Date or (2) the Determination Date. In the event
any performance condition applicable to an RSU is not satisfied, the RSU will be
deemed to have been forfeited.



--------------------------------------------------------------------------------

Performance Cash Accelerator Bonus Terms

 

  •   Your “target” cash accelerator bonus opportunity for 2014 is set forth
below.

 

  •   Subject to approval by the Compensation Committee and to your continued
employment by the Company through the Vesting Date applicable to your RSU awards
referred to above, your cash accelerator bonus for 2014 will be based on your
target cash accelerator bonus opportunity and the Company’s performance for 2014
against non-GAAP operating income and revenue goals as set forth below. In
addition, in no event will you be entitled to any cash accelerator bonus for
2014 unless both the Cash Accelerator Bonus threshold operating income and the
Cash Accelerator Bonus threshold revenue for the Company are achieved for 2014,
as set forth below.

 

  •   On the Determination Date referred to above, the Compensation Committee
will also determine whether (and the extent to which) the performance conditions
applicable to your cash accelerator bonus opportunity were achieved for 2014.
Any cash accelerator bonus payment due to you for 2014 will be paid after the
Vesting Date of your RSU awards granted with respect to this Program. Payment
will be subject to applicable tax withholding.

 

  •   The Cash Accelerator Bonus will be paid under and will be subject to the
terms and conditions of Article 9 of EFI’s 2009 Equity Plan.

Performance Targets and Equity and Cash Accelerator Target Bonus

Your Equity Bonus Eligibility amount and Target Cash Bonus Opportunity are set
forth below.

Equity Bonus Eligibility: [$]

Target Cash Bonus Opportunity: [$]

The performance goals applicable to your RSUs and cash bonus opportunity are set
forth below. In no event will any portion of your RSUs vest unless the RSU
threshold level of operating income set forth below is achieved by the Company
in 2014. In no event will you be entitled to any portion of your cash
accelerator bonus opportunity unless both the cash accelerator bonus threshold
level of revenue and the cash accelerator bonus threshold level of operating
income set forth below are achieved by the Company in 2014.

 

Performance Metric

   RSU
Threshold      RSU Target      Cash Accelerator
Threshold      Cash Accelerator
Target  

Revenue (millions)

   $ __M       $ __M       $ __M       $ __M   

Non-GAAP Operating Income (millions)

   $ __M       $ __M       $ __M       $ __M   

The number of Revenue RSUs that will vest will be determined based on the
Company’s achieved revenue for 2014 as certified by the Compensation Committee.
If the RSU threshold levels are achieved, the Revenue RSUs will vest on a
pro-rata, straight-line basis between 0% and 100% vesting, starting at the RSU
threshold revenue level up to the RSU target revenue level. In other words, none
of the Revenue RSUs will vest at the threshold level; from there, the percentage
of Revenue RSUs that vest will increase on a straight-line basis up to 100% at
the target level.

The number of Operating Income RSUs that will vest will be determined based on
the Company’s achieved operating income for 2014 as certified by the
Compensation Committee. If the RSU operating income threshold level is achieved,
the Operating Income RSUs will vest on a pro rata, straight-line basis between
0% and 100% vesting, starting at the RSU threshold operating income level up to
the RSU target operating income level. In other words, none of the Operating
Income RSUs will vest at the threshold level; from there, the percentage of
Operating Income RSUs that vest will increase on a straight-line basis up to
100% at the target level.



--------------------------------------------------------------------------------

In each case, the number of RSUs that vest (if any) will be rounded down to the
nearest whole share.

The amount of your cash accelerator bonus opportunity will be determined based
on the Company’s achieved revenue and the Company’s achieved operating income
for 2014 as certified by the Compensation Committee. No cash accelerator bonus
will be paid unless both cash bonus thresholds are achieved.

If both cash bonus threshold levels are achieved, then:

50% of your target cash accelerator bonus amount will be determined based on the
Company’s achieved revenue. This portion of your target cash accelerator bonus
opportunity will be paid on a pro-rata, straight-line basis from zero to 100%,
starting at the cash accelerator bonus threshold revenue level up to the cash
accelerator bonus target revenue level. In other words, none of this portion of
the cash accelerator bonus will be paid for revenue at the threshold level; from
there, the percentage of this portion of the cash accelerator bonus that will be
paid will increase on a straight-line basis up to 100% of this portion at the
target level; and

50% of your target cash accelerator bonus amount will be determined based on the
Company’s achieved operating income. This portion of your target cash
accelerator bonus opportunity will be paid on a pro-rata, straight-line basis
from zero to 100%, starting at the cash accelerator bonus threshold operating
income level up to the cash accelerator bonus target operating income level. In
other words, none of this portion of the cash accelerator bonus will be paid for
operating income at the threshold level; from there, the percentage of this
portion of the cash accelerator bonus that will be paid will increase on a
straight-line basis up to 100% at the target level.

In addition, the Committee has the discretion to decrease (but not increase) the
amount of the cash accelerator bonus (if any) payable related to revenue in the
event that such revenue is not, in the Committee’s judgment, delivering
appropriate levels of profitability. In each case, vesting of any RSUs and
earning of any cash accelerator bonus is subject to your continued employment in
good standing through the Vesting Date.

Non-GAAP Operating Income is defined as operating income determined in
accordance with GAAP, as adjusted to remove the impact of certain recurring and
non-recurring expenses and the tax effect of these adjustments, in each case
consistent with the determination of non-GAAP operating income in the Company’s
financial reporting.

Maximum Award—In no event shall any RSU award vest with respect to more than
100% of the RSUs subject to such award. In no event will more than 100% of your
target cash accelerator bonus become payable.

Adjustments—The Committee shall, to the extent it determines appropriate in
order to preserve the intended incentives, adjust (1) the performance thresholds
and targets set forth above to mitigate the unbudgeted impact of material,
unusual or nonrecurring gains and losses, the financial statement impact of
changes in capital structure, mergers, acquisitions, dispositions, and similar
transactions, and changes in applicable accounting rules, and/or (2) the
calculation of the 2014 Company’s performance metric in order to more properly
reflect the Company’s actual performance against the thresholds and targets to
mitigate for items such as currency fluctuations or backlogs.



--------------------------------------------------------------------------------

Other Terms

Termination of Employment

Except as may otherwise be expressly provided below, in the applicable
Restricted Stock Unit Award Notice and Restricted Stock Unit Award Agreement (as
to RSUs), or your written employment agreement (if any) with the Company, you
will have no right to any cash accelerator bonus for 2014 and no right to any
payment with respect to your RSUs for 2014 (and your RSUs will automatically and
immediately terminate) should you cease to be employed by the Company or one of
its subsidiaries before the Vesting Date set forth above (regardless of the
reason for such termination of employment).

Notwithstanding anything to the contrary in the applicable Restricted Stock Unit
Award Notice and Restricted Stock Unit Award Agreement or your written
employment agreement (if any) with the Company, if you are involuntarily
terminated Without Cause or are terminated for Good Reason outside of a Change
of Control (as these terms are defined in the applicable employment agreement),
you will be eligible for (i) pro-rata vesting of your RSUs related to this
Program and (ii) a pro-rata payment of your 2014 cash accelerator bonus. The
pro-rata RSU vesting and pro-rata bonus will be determined with respect to the
number of RSUs that would have vested and amount of cash accelerator bonus that
would have been payable under this Program, respectively, had your employment
continued through the Vesting Date, in each case multiplied by a fraction
(x) the numerator of which is the number of whole months you were employed by
the Company during 2014, and (y) the denominator of which is twelve. Payment of
such pro-rata amounts will be made at the same time that payment would have been
made had you continued to be employed through the Vesting Date. In the event
that you are entitled to a pro-rata payment of your RSUs, payment will be made
in cash (as opposed to shares or other property) with the cash payment in
respect of a vested RSU to equal (subject to applicable tax withholding) the
closing price of a share of EFI common stock on the Determination Date.

With respect to any RSUs granted under this Program, in the event of any
conflict between the provisions of your employment agreement regarding
acceleration of performance equity outside of a Change of Control and this
Program, this Program shall control.

No Right to Continued Employment

Nothing contained in this Program, the RSUs, or any related document constitutes
an employment or service commitment by the Company (or any affiliate), affects
your status (if you are employed at will) as an employee at will who is subject
to termination at any time and for any reason, confers upon you any right to
remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate your employment or to change your compensation or other terms of
employment at any time.

Administration

The Compensation Committee will administer this Program. The Compensation
Committee has the authority to construe and interpret this Program and any
agreement or other document relating to this Program. All actions taken and all
interpretations and determinations made by the Compensation Committee in respect
of such documents and matters shall be conclusive and binding on all persons and
shall be given the maximum deference permitted by law.

Amendment

This Program may not be amended other than in writing signed by an authorized
officer of the Company, upon approval of the Compensation Committee, as
required.

Clawback Policy

This Program, the RSU Awards, any securities or other consideration you may
receive in payment of or with respect to the RSU Awards, as well as any cash
bonus or bonus opportunity under this Program, is subject to the terms of the
EFI recoupment, clawback or similar policy as it may be in effect from time to
time, as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of your bonus, awards or
any shares of stock or other cash or property received with respect to your
bonus or awards (including any value received from a disposition of any shares
of stock you may receive in payment of the RSU Awards).



--------------------------------------------------------------------------------

Construction

The RSU Awards and cash accelerator bonus contemplated above are intended as
qualified performance-based compensation within the meaning of Section 162(m) of
the Internal Revenue Code. This Program, the RSU Awards, and the cash bonus
opportunities contemplated above are also intended to satisfy, and not be
subject to any tax, penalty or interest under, Section 409A of the Internal
Revenue Code. These arrangements shall be construed in accordance with such
intents.

I have read and understand the terms of this Program and the documents referred
to herein and agree to these terms and the terms of such other documents.

 

[Participant Name]

     [Date]  